     Case 4:09-cv-01896 Document 278 Filed on 08/13/20 in TXSD Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

RONALD JEFFREY PRIBLE,                 §
            Petitioner,                §
                                       §
v.                                     §
                                       §   CIVIL ACTION No. 4:09-CV-1896
BOBBY LUMPKIN,                         §        (Death Penalty Case)
Director, Texas Department of          §
Criminal Justice, Correctional         §
Institutions Division,                 §
                   Respondent.         §


                 RESPONDENT LUMPKIN’S ADVISORY

      Petitioner Ronald Jeffrey Prible was convicted in a Texas state court of

capital murder and sentenced to death for the murders of Esteban Herrera and

Nilda Tirado. Following discovery and an evidentiary hearing in this Court,

the Court granted Prible conditional habeas relief on his claims two, three,

four, five, six, and ten. Mem. Op. & Order, ECF No. 245 at 87–88. Respondent,

the Director, has filed a notice of appeal of this Court’s judgment. ECF No. 247.

      Prible now seeks release on bond pending the resolution of the appeal.

Pet’r’s Emerg. Mot. for Release on Bond (Motion), ECF 273 at 1–8. The Director

filed an opposition to Prible’s Motion along with an exhibit containing an

affidavit of Oscar Mendoza, the Executive Director of the Texas Department of

Criminal Justice (TDCJ). Resp’t’s Opp. to Motion, Ex. B, ECF No. 276-3. As

the Director explained in his opposition, the affidavit was recently filed in a
    Case 4:09-cv-01896 Document 278 Filed on 08/13/20 in TXSD Page 2 of 3




federal habeas corpus case regarding an inmate incarcerated in the TDCJ

Mountainview Unit. Resp’t’s Opp. to Motion, ECF No. 276 at 27 n.18. The

Director now provides the attached Exhibit B, which specifically references the

Polunsky Unit.

                                  Respectfully submitted,

                                  JEFFREY C. MATEER
                                  First Assistant Attorney General

                                  MARK PENLEY
                                  Deputy Attorney General
                                  For Criminal Justice

                                  EDWARD L. MARSHALL
                                  Chief, Criminal Appeals Division

                                  s/ Jay Clendenin
                                  JAY CLENDENIN
                                  Assistant Attorney General
                                  State Bar No. 24059589
                                  Southern District Admission No. 920324

                                  Post Office Box 12548, Capitol Station
                                  Austin, Texas 78711
                                  Tel.: (512) 936-1400
                                  Fax: (512) 320-8132
                                  Email: jay.clendenin@oag.texas.gov




                                      2
    Case 4:09-cv-01896 Document 278 Filed on 08/13/20 in TXSD Page 3 of 3




                       CERTIFICATE OF SERVICE

       I do herby certify that on August 13, 2020, I electronically filed the
foregoing document with the Clerk of the Court for the U.S. District Court,
Southern District of Texas, using the electronic case-filing system of the Court.
The electronic case-filing system sent a “Notice of Electronic Filing” (NEF) to
the following counsel of record, who consented in writing to accept the NEF as
service of this document by electronic means:

Gretchen Scardino                       James Rytting
SCARDINO LLP                            HILDER & ASSOCIATES, P.C.
401 Congress Ave., Suite 1540           819 Lovett Blvd.
Austin, Texas 78701                     Houston, Texas 77006
gretchen@scardinollp.com                james@hilderlaw.com

Philip Hilder
HILDER & ASSOCIATES, P.C.
819 Lovett Blvd.
Houston, Texas 77006
philip@hilderlaw.com

                                   s/ Jay Clendenin
                                   JAY CLENDENIN
                                   Assistant Attorney General




                                       3
